 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoric Precision Machining Co.andInternational Un-ion, United Automobile,Aerospace and AgriculturalImplement Workers of America(UAW). Cases 7-CA-7946 and 7-RC-9910April 28, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn November 30, 1970, Trial Examiner FrederickU. Reel issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action as set forth in the at-tached Trial Examiner's Decision. He also found thatthe Respondent had not engaged in other unfair laborpractices alleged in the complaint. Finally, the TrialExaminer found that certain conduct of Respondentafter the petition in Case 7-RC-9910 was filed inter-fered with the election and recommended that the elec-tion be set aside. As he recommended a bargaining.order issue to remedy the unfair labor practices, theTrial Examiner further recommended that the petitionin the representation proceeding be dismissed. There-after, the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case,' and hereby adopts thefindings,2 conclusions, and recommendations' of theTrial Examiner, as modified below.'Respondent's request for oral argument is hereby denied as, in ouropinion, the record, including the exceptions and brief, adequately presentsthe issues and positions of the parties.2In the absence of exceptions thereto, we adoptpro formathose findingsof the Trial Examiner in which he found no violation of the Act.Despite his findings that employee Raymond Elzerman's layoff waseconomically motivated, the Trial Examiner nevertheless recommendedthat Elzerman be placed on a preferential hiring list in an effort to remedyan 8(a)(1) violation. Inasmuch as we believe that the cease-and-desist orderwill adequately remedy the 8(a)(1) violation involving the use of Elzerman'sname, we shall delete that part of the Trial Examiner's recommended Orderwhich provides for the placing of Elzerman on a preferential hiring list.In adopting the Trial Examiner's recommendation with respect to theissuanceof a bargaining order, we find that the Respondent's unfair laborpractices were so severe and pervasive that the invocation of traditionalremedies affords no guarantee that an election will provide a more accurateindex of the employee sentiment than the authorization cards executed bya majority of employees.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Moric Precision MachiningCo.,Warren, Michigan, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order, as herein modified.IT IS FURTHER ORDERED that the election in Case7-RC-9910 herein be, and it hereby is, set aside andthat proceeding is herewith dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL recognize and bargain with the Inter-nationalUnion, United Automobile,Aerospaceand Agricultural Implement Workers of America(UAW), as thebargaining representative of ouremployees.WE WILL reimburse the following employeesfor wages lost because of their layoffs in April andMay 1970:Dennis Taepke, Michael Yuhas, Har-old Shake,David Kadrovach, Sr.WE WILL NOTquestion any employee as to hisunion membership or activity or as to the unionmembership or activity of any of their employees.WE WILL NOTthreaten employees with reprisalfor engaging in union activity.WE WILL NOT tellemployees that an em-ployee's union activity played a role in determin-ing adverse personnel action taken with respect tohim.WE WILL NOTconvey to employees the impres-sion that we are keeping union activity under sur-veillance.WE WILLNOT condition an employee's employ-ment or recallfrom layoffon his abandoning unionactivity.WE WILLNOT discriminate against any em-ployee with respect to his hire or tenure or termsand conditions of employment because he engagedin union activity.WE WILL NOTin any other manner interferewith,restrain, or coerce employees in the exerciseof their rights to join or assist a labor organization.MORIC PRECISIONMACHINING CO.(Employer)190 NLRB No. 25 MORIC PRECISION MACHINING CO.155DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 Book Building, 1249 Washington Boule-vard,Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This proceeding,consolidated by order of the Regional Director and heard atDetroit,Michigan, on September 1 through 3 and October19, 1970,' presents questions as to whether Respondent,herein called the Company, engaged in various acts of inter-ference, restraint, and coercion (including discriminatory dis-charges and layoffs) which violated Section 8(a)(1) and (3) ofthe Act, and unlawfully refused to bargain with the ChargingParty, herein called the Union, thereby violating Section8(a)(5) and (1) of the Act. Upon the entire record, includingmy observation of the witnesses, and after due considerationof the briefs filed by General Counsel and by Respondent, Imake the following:FINDINGS OF FACTI.THEBUSINESSOF THE COMPANY AND THELABOR ORGANIZATION INVOLVEDThe Company, a Michigan corporation engaged at War-ren, a suburb of Detroit, in machining precision parts andrelated products for the aerospace industry, annually shipsproducts valued in excess of $50,000 to points outside theState, and is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act. The Unionis a labor organization within the meaning of Section 2(5) ofthe Act.II.THE LABOR PRACTICESBoard. This culminated in a consent election held May 8,which the Union lost, 24 to 9. Between those two dates,however, Moric had laid off or discharged a number of em-ployees (allegedly for discriminatory reasons) and had alsoallegedly engaged in interrogation, threats, and implied sur-veillance of employees in an effort to defeat the Union. Inessence this case turns on whether Moric was guilty of thosealleged violations, and also whether a bargaining ordershould issue in favor of the Union which had obtained au-thorization cards from 20 employees at the time it requestedrecognition.Two factors distinguish this case from the typicalGissel-typelitigation.One, stressed by the Company, is thatthe industry of which Moric was a part was encounteringfinancial difficulties during the period in question, and thatthe Company's own business decreased markedly. In April1970 the Company had 42 employees, but that number de-creased to 36 in May, to 28 in July, and to 23 in August. Thesecond factor is the personality of Moric himself, the Com-pany's main witness. Moric, a Yugoslav who came to theUnited States 14 years ago, and who speaks adequate butsomewhat broken English, is an unusually voluble and vola-tile person. His present foreman, Smith, testified that Moriccalled him a "troublemaker" several times and that Moricwould lose his temper at other employees as well. Moric'sdifficulties in this case, however, were not limited to ill-con-sidered words uttered in the shop, but extended to similardifficulties on the witness stand. For example, he testified verypositively that he did not know of any union activity amonghis employees until April 11 when he received the letterrequesting recognition.But three witnesses, Elzerman,Yuhas, and Glissman, attribute to Moric statements thatindicate his knowledge of union activity on April 9 (Elzer-man) or 10 (Yuhas, Elzerman, and Glissman).I am inclined to credit all three of those witnesses, and Ihave no doubt whatsoever as to the credibility of Glissman,who said that on April 10 Moric asked him if he had signeda union card, and then went on to say that he (Moric) knewthose who signed them. Confronted as I am by false tes-timony by Moric on so critical a point as when he first learnedof the union activity, I havegravedifficulty in accepting histestimony in any respect. On the other hand, I was on thewhole favorably impressed with the testimony of Smith, andI also am inclined to credit certain parts of Moric's testimonywhich seem inherently consistent with the facts or with theadmissions of witnesses for the General Counsel. I go into thematter at this length at this point, however, to emphasize thatthe principal actor in this drama not only lacked stability indealing with the employees but also cannot be trusted in theaccount he rendered from the witness stand.'A. Background, Chronology, and Preliminary ObservationsThe Union, which in 1968 had sought to represent theCompany's employees but had lost an election, renewed itsorganizing efforts in April 1970. Shortly before it reappearedon the scene several of the employees had played a leadingrole in other concerted activities, including an effort to obtaina wage increase and a protest over a discharge. Both theconcerted activities and the union activity aroused the dis-pleasure of Nick Moric, the president of the Company and itssole operator. The Union requested recognition on April 10,2and also on that day filed a petition fqr certification with the'The unfair labor practice case originated with a charge filed May 20,1970, and a complaint issued July 9. The representation case was initiatedby a petition filed April 10. Except where otherwise specified, all datesherein refer to the year 1970.'The parties have stipulated to a production and maintenance unit withB.The Union Obtains Authorization Cards and RequestsRecognitionThe Union by April? had signed authorization cards from20 of the 33 employees in the bargaining unit, reciting thatthe employee "authorize[s] UAW to represent me in collec-tive bargaining." The cards, totally free of ambiguity, arevalid on their face. One employee, Glissman, testified that hetold employee Dennis Taepke, the in-plant organizer whosolicited his signature, "Well, I will sign one so you can getthe usual exclusions.'My disinclination to credit Moric as a witness rests not only on thepalpable falsehood referred to above but also on my observation of him asa witness at the trial. Compare the discussion of this problem inN.L.R.B.v.Dinion Coil Company, Inc.,201 F.2d 484, 487-490 (C.A. 2), with thedissenting opinions inMark Twain Marine Industries, Inc.,185 NLRB No.101, andPeoples Outfitting Company,184 NLRB No. 47. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDan election but I am not in favor of the Union." EmployeeCarl Yute testified that he signed a card, that it was given himby his father (who also signed a card), that his father told himthe card was for an election, and that both he and his fatherwere opposed to the Union.In my view Glissman's card cannot fairly be counted indetermining the Union's majority, but those of both Yutes arevalid underN.L.R.B. v. Gissel Packing Co.,395 U.S. 575,606-609. Even if I am in error as to both Yutes (the fatherdid not testify), the Union would still have a majority, 17 outof 33. In short, I find that as of April 7 the Union held amajority of valid cards.'The Company, upon receiving the request for recognition,did not accede thereto, but, mindful of its success in the 1968union campaign,consented to an election,which was heldMay 8 with the Unionlosing, 24 to 9. Under theGissel case,the question whether the Company's conduct was or was notan unlawful refusal to bargain, and should or should not leadto an order directing it to recognize and bargain with theUnion, turns on the character of the Company's conductbetween the request for recognition and the holding of theelection.We turn, therefore, to a review of that conduct.C. Interference, Restraint, and CoercionI find that the following conduct of Moric (and in oneinstance of his superintendent, Tom Sherman) established bytestimony which I credit, constituted interference, restraint,and coercion violative of Section 8(a)(1) of the Act:On April 9, Moric asked employee Raymond Elzerman ifhe had signed a union card. On April 10 after laying Elzer-man off, Moric stated to employee Yuhas, within Elzerman'shearing, that one of the reasons Moric laid off Elzerman wasthat Elzerman had signed a union card.On thesame dayMoric said to Yuhas that he (Moric) knew who "all the uniontroublemakers are," called employee Glissman to the office toask why Glissman signed a union card, and told Glissmanthat he (Moric) knew who had signed cards.2.On or about April 14 Moric asked employee Williamsfor the name of the employee who had given Williams a unioncard and said he would discharge anyone who signed a card.3.About a week after the cards were signed, i.e., aboutApril 13, Moric asked employee David Kadrovach, Sr., whyKadrovach had not told Moric about the "union trouble,"and added that he intended to discharge employee DennisTaepke for causing the "trouble." On another occasion MorictoldKadrovach, "I know who all the troublemakers are.They are going to be sorry."4.On April 27 Moric told employee Yuhas that Moric had"beaten the Union before and you will be sorry you gotinvolved," that Taepke had started the "union trouble," andthatYuhas was being mislead by employees Taepke andShake who were "troublemakers" (and whom, as we shall see,Moric laid off the next day).5.On May 11 in the course of interviewing Kadrovach, Sr.,concerning his return from work after a layoff, Thomas Sher-man, superintendent of the Company, asked Kadrovach, "IfI bring you back, will there be any more discussions aboutovertime" and "Will there be any union discussions" Ka-drovach answered in the negative to both questions and wasthen "hired back." (My reasons for crediting this version ofthe conversation, which Sherman denied, are discussed belowin connection with the Kadrovach layoff.) I find that Sher-man in effect conditioned Kadrovach's return to work on the'The Company's brief states that "many of the cards were obtainedunder the pretext of an election," but does not indicate by name which cardit challenges.latter's promise not to engage in "union discussions," andthat the Company thereby violatedSection 8(a)(1) of the Act.The complaint alleges that Moric threatened to cease doingbusinessat the plant if the Union prevailed in the election. Asto this, there is testimony by one employee that Moric threat-ened to move to Arizona, by another that Moric said heowned the machines and would move to another plant, andby a third that Moric said he leased the machines and wouldgive them up. Notwithstanding the inconsistency of the lasttwo statements, it is conceivable that Moric made both ofthem. On the other hand, theyareinconsistent, and as toArizona the evidence as a whole seems to establish that Moricmentioned opening a shop there as an addition to, rather thanin lieu of,hisMichigan operations.I am inclined to find afailure of proof in thisarea. In any event the other violationsfound in this proceeding warrant a broad cease and desistorder, so any future threats which Moric may utter in thisarea would be violative of the order, whether or not he madesimilar threats in the past.D. Alleged Discriminatory Discharges and Layoffs1.Raymond Elzerman:As already noted, the Companylaid Elzermanoff on April 10, the day after Moric askedElzerman if he had signed a union card. Shortly after thelayoff Moric told Yuhas one of the reasons for the layoff wasthat Elzerman had signed a union card. However, the recordestablishes that Elzerman's job was lapping and honing, thatthe amount of this work which the Company did was gradu-ally being reduced during the later stages of Elzerman's em-ployment, that no one has been hired in his place, and thatthe Company does not now have any work of that nature.Basically, the lapping work was performed on "wobbleplates" for the Sundstrand Company, which had been Mo-ric'sprincipal customer, but whose business with Moricdwindled sharply in the early months of 1969, as Moricfinished outstanding orders but received no new ones. Underall the circumstances I find that the motivation behind thelayoff of Elzerman was economic and that Moric took advan-tage of the situation to express his hostility to the Union. Inthe light of Moric's remarks at the time, I shall recommendthat Elzerman be placed on a preferential hiring list in aneffort to remedy the violation of Section 8(a)(1) inherent inMoric's statements, but I do not find that Elzerman's unionactivity had any real connection with his layoff.2.Glissman, an inspector, was laid offon April 10, the day Moric asked him why he signed a unioncard, and was recalled to work on April 28. Glissman himselftestified that he was aware of the slackening of the work, andthat he was called back as soon as a certain anticipated ordermaterialized. Moric testified that he had to lay off one inspec-tor and, left to his own devices, would have retained Glissmanover one Sandor, but gave in to his general superintendent,Tom Sherman, who insisted on retaining Sandor over Gliss-man. This version is corroborated by the generally credibleRon Smith. There is no suggestion that Sherman was moti-vated in this matter by antiunion considerations. I thereforefind no unlawful discrimination against Glissman.3.William Skoog:Skoog, a lathe operator, was laid offfrom April 15 to June 15. As in the cases of Elzerman andGlissman, there is considerable evidence which would sustaina finding of discrimination. The day before the layoff, Moricwhile walking past Skoog's machine pointed at Skoog andsaid, "He signed a union card." Also, Moric on April 10 toldemployee Yuhas, within the hearing of employee Elzerman,that Skoog was a bad influence on Elzerman, and on April27 told Yuhas that Skoog was "mad" over being denied awage increase and therefore "wants to get the Union." MORIC PRECISION MACHINING CO.157Skoog's layoff however was effected not by Moric but byGeneral Superintendent Tom Sherman. Skoog's own tes-timony describes the episode as follows:Q. (By Mr. Roumell) Mr. Skoog, who laid youoff?A. Tom Sherman.Q. Would you tell exactly what Tom Sherman said toyou at the time he laid you off?A. When I finished the job I was on I went up to himand I told him, "I am all done, what you got next" Hesays "I don't know I will have to look." So he walkedall over the shop and looked around. He walked in thenext office and come out. I come walking over by mymachine and he came down the aisle and he says, "Wedon't have a job in the house and there ain't none comingin." So I said, "what do you want me to do" He says,"well," he hesitated for awhile, and he says, "Well I haveto lay you off." I said, "okay," I says, "Check my toolsout." So he come over and he went through my tool-boxes and checked them out. I locked them up and Iwent over and I got a hand pushcart. He helped me setthem on the cart. I started walking out the back door bythe timeclock there. I backed my car up and as I walkedout the door Nick come running down the aisle and hesays-Q. I am asking you what Tom Sherman said to you,Did Tom Sherman say anything else?A. No, he says, "You are laid off."TRIAL EXAMINER:... Now you started to tell uswhen you went out of the shop Moric came after you andat that point Mr. Roumell pointed out that you hadalready answered his question. I am curious; what didMoric say?WITNESS: I was near the door and he come up and hesays, "Where are you going?" I said, "Well, you laid meoff." He says, "I didn't lay you off." I said, "you didn't,"I said, "Tommy laid me off." So he left it go at that. SoI went and I put my tools in my car. I come back in theshop and I was gonna say goodbye to the guys and thatI got laid off. As I was walking down the aisle I comeup to Dave and Dennis Teapke and I don't recall whichone it was, either Dave or Dennis, they said, "Nick justtole me you quit." I said "Absolutely not. I did not quit,Tom Sherman laid me off."So Nick was kinda down the aisle a little ways and Ihollered at him, and Nick come back, and I said,"What's this you are telling everybody I quit" I said, "Ididn't quit. Tommy laid me off." He says, "Well youleave your tools here." I said, "Why should I leave mytools here" I says, "I don't know how long I am gonnabe laid off, a week, a month, two months, six months ayear, I don't know."Moric confirmed Skoog's testimony, stating that the layoffcame as a surprise to him (Moric), but also noting that Skoogwas less competent than the retained lathe operators, at leastone of whom, Williams, had openly told Moric that he hadsigned a union card. Under all the circumstances I find thatSkoog's layoff was attributable to the Company's economicproblems rather than to his union activity.4.Michael Yuhas:On April 14 Moric observed employeeYuhaswearing a union insignia, and "just shook his head."The next morning at the start of the workday Moric came toYuhasand said, "Mike, my good friend, I will have to lay youoff. You can see for yourself there is not much work here. Iwill have to lay you off." Later that day Moric received awritten communication from the Union advising him thatemployees Yuhas, Taepke, and Shake were active in the or-ganizing campaign.Yuhas (who had also been laid off for 2 months the preced-ing summer) was recalled to work on April 27, but was laidoff again from May 5 through May 8, and again in the latterpart of May. When he returned to work on June 4 he ascer-tained from General Superintendent Sherman (Moric was outof town) that the Company planned to lay him off again afterhe finished the short job he was called in to do, at which pointYuhas quit, as he "felt it was quite obvious that the Companydid not want to give me steady employment." General Coun-sel amended the complaint, which had originally alleged withrespect to Yuhas that he had been discriminatorily laid off,to add an allegation that he was "constructively discharged"for union activity.Yuhas was a jig grinder, but when work of that naturebecame slack he was assigned to cutter grinding. Moric hadthree jig-grinding machines, but Yuhas for some time was theonly man steadily employed in jig grinding. A second ma-chine was operated by one Willie Bryant, whose employmentwas highly irregular as the following summary shows:Date Bryant recalledDate laid offMay 1, 1968 (hire)May 20, 1968June 2, 1968June 17, 1968February 16, 1969March 11, 1969April 3, 1969June 22, 1969April 1, 1970April 5, 1970July 22, 1970July 25, 1970August 7, 1970August 7, 1970August 12, 1970August 15, 1970The cutter-grinding work which Yuhas performed was on theCompany's own machines. At one time Moric sent out all thecutter-grinding work. To quote Yuhas' testimony:Before he purchased the cutter grinders Nick Moricsent it all out. When he bought the machines he said thiswould be used as a fill-in whenever work was slow be-cause it had fluctuated many times. He said when it wasslow I could fill in and sharpen the cutters in the shop.That way it would keep me working.Yuhas testified that his layoffs occurred when there was nojig grinding to be done but "cutter grinding there alwayswas."5 As late as April 10 Moric in telling Yuhas of Elzer-man'slayoff added, "Don't you worry. We keep you. Wealways find work for you." Also, on April 27 in a conversa-tion between Moric and Yuhas when the later returned fromlayoff,Moric said, "You could have a lifetime job here if youonly thought the right way," and when Yuhas asked if Moricwas going to keep him working there for any length of time,Moric replied, "Well, that all depends on you."As noted above, when Yuhas was laid off on May 5 he wasin the midst of cutter grinding. On May 24, however, whenhe was next laid off, he had just finished a surface grindingjob, when Foreman Smith said, "Mike, I am going to have tolay you off. I don't have any work," and Yuhas replied, "Ihave been expecting that because I can see you don't have anywork."I find that when Yuhas was laid off on April 15 (the morn-ing after Moric learned of his union activity, and in the sameweek in which Moric had assured him he need not worryabout a layoff), the Company was motivated in substantialpart by Yuhas' union activity. I further find that Yuhas'continued adherence to the Union caused his layoff on May5,when he was sent home in the midst of work until after theMay 8 election. However, I find that the layoff of May 24 wasthe result of economic conditions, that the projected layoffafter the June 4 recall was likewise not discriminatory, and'Yuhas was in fact at work on the cutter grinder on May 5 when hereceived his second layoff. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Yuhas' decision to quit rather than to face such intermit-tentemployementwas not aconstructive discharge.5.Daniel Kelly:Kelly was laid off April 22 and recalled towork on May 4. In March, Kelly had beenamong the morevocal of the employees at twomeetingswith Moric (one torequest awage increaseand the other to protest a discharge),and there is some evidence that Moric felt Kellywas amongthe "old guys" who were "causing trouble." However, thelayoff on April 22, which was accomplished by General Su-perintendent Sherman after Kelly had finished a job,appearsto be unrelated to either concerted or union activity. Accord-ing to Kelly's friend, employee Williams, Moric told Wil-liams,a few days before Kelly returned to work, to "tellDanny to forget all about the Union and bring his tools in andstart working." The statement (denied by Moric, but I creditWilliams' version)' falls short ofestablishingthatKelly'slayoff is attributable to his union or concerted activity.6 and 7.Dennis Taepke and Harold Shake:Taepke andShake were both laid off on April 28; the former was recalledMay 20 and the latter on May 11. Moric repeatedly statedthat Taepke was the leader of theunion movement, referredto him as a "troublemaker," and ruefully observed to anotheremployee that after Taepke had led theorganizingefforts in1968 and had then left Moric's employ, Moric had rehiredhim and he had started union trouble all over again. Shake,who was in fact theinstigatorof the currentunion movement,was likewise identified by Moricas a unionleader. Indeed, theday before Moric laid off Taepke and Shake he expresslynamed them in a conversation with Yuhas in which Moricreferred to the union people who were a bad influence onYuhas. Earlier Moric had repeatedly said thatitwasthe olderemployees in point of service who were causing labor unrestand that in the event of a layoff they would be the first to go.The "older" employees were Taepke, Shake, Dave Ka-drovach, whose layoff is discussed below, and Herman Hohl,who was not laid off.At the time Taepke and Shake were laid off, other em-ployees in their department were working substantialamounts of overtime. According to Moric, he laid them offbecause they had completed the particular jobs to which theywere assigned.He further testified that Taepke and Shake hadexpressedan unwillingnessto work on a particularlage ma-chine, then being operated by one Ferri, who had been em-ployed less than 2 months. The record establishes, however,that Taepke had never refused to do that work (although itis clear that he preferred not to do it) and that Shake's requestfor relief had come many months before, after a longstint onthemachine had causedhim some legdifficulty.Clearly,Moricmadeno effort in April 1970 to inquire if either Taepkeor Shake would take over thelarge machinein preference toa layoff. Also, at the time of the layoff of Taepke and Shake,the Company in that department retained many employeesother than Ferri who were junior to Shake (Groedl, Kirst,Plodzik, Rebner, and George Yute), two of whom were alsojunior to Taepke. To be sure, the Company emphasized thatitmade no effort to follow seniority in layoffs, but on the otherhand there is unequivocal testimony from Moric himself thattwo of the retained men, Plodzikand Bognar,were not ascapable as Shake or Taepke. Moric testified that he preferrednot to move men from one machine to another, and laid menoff when their particular job was done rather than transferthem to another job in progress. The record establishes, how-ever, that experienced operators such as Shake and Taepke'Kelly's version of what Williams said to him is somewhat different.According to Kelly, the message relayed by Williams was that Kelly couldreturn if he refrained from voting in the election.could pick up a new job with only a few minutes of "break-intime."The Company's brief emphasizes that Shake and Taepkewere the last to be laid off, and that Shake was recalled in 2weeks (before Skoog and the elder Kadrovach, but after theelection).This is a factor to be weighed, but under all thecircumstances establishes nothing more than that Moric didin fact wait until they had finished a particularassignmentbefore laying them off, and recalled Shake when a particularneed arose. The question is whether their union activityplayed a significant role in their layoffs. Considering not onlythe men retained but also Moric's statements to Yuhas theday before the layoffs of Tapke and Shake in which he iden-tified them as bad influences on Yuhas and accused Taepkeof starting"union trouble all over again,"I am satisfied thattheir layoffs were occasioned in substantial part by Moric'sresentment of their union activity.8.David Kadrovach, Sr.:The elder Kadrovach was laid offfrom May 4 through May 18. He had left work after Wednes-day,April 29, to go on a fishing trip. According to Ka-drovach, he told Moric he would return to work on Tuesday,May 5, but Moric's and Sherman's testimony is that they didnot expect Kadrovach back until May 11. Moric furthertestified that the job on which Kadrovach had been workingwas urgent, and for that reason Moric summoned DanielKelly back from his layoff to work on the job, wiring Ka-drovach that he was laid off.Kadrovach, a highly competent workman, had a somewhatcloser relationship with Moric than some of the other em-ployees; indeed, Moric on one occasion berated his "friend"because he "didn't tell [Moric] about union trouble." Moricconfided in Kadrovach that he (Moric) knew "who all thetroublemakers are."Moric also complained to Kadrovachthat the latter was discouraging men from working overtime.The election took place on May 8, during Kadovach'slayoff. He came to the plant to vote that day, saw Moric, andasked why Moric had laid him off. Moric attributed the layoffto lack of work, but when Kadrovach challenged that fact,Moric replied, "I don't care to discuss it. When I got moremillwork, I will call you back." The following Monday, May11,Kadovachagain askedMoric if he could return to work.Kadrovach's testimony continues:A. He said "Under no circumstances. You caused metrouble. I like your work, your are the best producer Ihad and made me the best money" but then he says,"The fellows tell me if I get rid of you I get rid of thetrouble." I said, "Bring me these fellows or take me tothese fellows that accuse me of this and I would like totalk to them."So as of then I talked to Moric, I wanted my job back.Iwanted to find out how I was accused of being a trou-blemaker. So he absolutely refused. He says, "I wouldnever take you back under any circumstances unless I goout and ask the people in the shop if they want youback." I says, "I don't want to do that, I don't want tocrawl." So then we went into the main office and hecalled Tom Sherman and the about to be new foreman.Q.Who was this about to be new foreman?A. Ron Smith. So he left, he went out in the shop andthen Tom said to me, he asked me, he says to makepolicies in regards "If I bring you back will there beanymore discussions about overtime" and I said no. Hesays, "Will there be any union discussions," and I saidno. Ron Smith at the time said that he had told Nick thathe had made a mistake in letting me go and he wouldhave me back if it was up to him the next day. So thenTom says, "Okay, you are hired back," and I said "WhatifNick disagrees with you?" He says, "Don't worry MORIC PRECISION MACHINING CO.159about that I will take care of that."I says "Okay," Ithanked him and I left.Sherman testified that he,Kadrovach,and Smith had aconversation on May 11,but he denied making the remarkswhich Kadrovach attributed to him.According to Sherman,he simply told Kadrovach to come back the following Mon-day,May 18,as Sherman expected he would have work forKadrovach by that time although none was available themorning of May 11. For various reasons I credit Kadrovach'sversion of the interview.In addition to the fact that I was favorably impressed withKadrovach's demeanor as a witness(see fn.3, supra),I notethat Smith,who is now the Company's foreman,was presentduring the conversation in question but did not testify con-cerning it.The Company was placed on ample notice thatSmith's testimony would be relevant(see Trial ExaminerExhibits 1 and 3,and transcript,p.566),and its failure toadduce testimony from him on this matter warrants the infer-ence that his testimony would not have supported the Com-pany's position.SeeInterstate Circuit,Inc. v. United States,306 U.S. 208,226;N.L.R.B. v.Elias Bros. Big Boy,Inc., 327F.2d 421,427 (C.A. 6); note,5ALR 2d 893,896, 907-908,909-911.Finally,Ido not regard Sherman as a crediblewitness. For example,Moric made several references to hiscomplaint that Kadrovach tried to get the men not to workovertime.It is all but inconceivable that Moric never men-tioned this to Sherman,whom Smith called Moric's "righthand man,"and whose influence in the shop is apparent fromGlissman's case as well as that of Kadrovach.Kadrovachadmitted that he had a "running discussion with Nick Moricabout overtime."Yet Sherman professed never to have heardof the problem.I also note an inconsistency between Sher-man's testimony and Moric's in that Sherman contended the"pressure"on the Kadrovach job came after the latter left onhis fishing trip, whereas Moric testified the pressure an-tedatedKadrovach's departure, but I am uncertain as towhich of the two is telling the truth.Finally,I discredit bothSherman and Moric that they did not expect Kadrovach backat work until May 11. If this were true,they would have hadno reason to notify him by telegram on May 4 that he wasthen laid off,but would have waited until later in the week,particularly as they were expecting material which mighthave arrived in time to avoid the layoff.The fact that theyrecalled Kelly to work on the job Kadrovach had left unfin-ished might show they had no work for Kadrovach on May4, but would not explain their wire a week before they "ex-pected"Kadrovach to return.'The issue in Kadrovach's case is whether Moric in layinghim off was motivated by Kadrovach's union or concertedactivity.As noted, I credit Kadrovach's testimony that heexpected to return to work on May 5 and that he had soadvisedMoric. Even if Moric misunderstood the date onwhich Kadrovach intended to return(which I regard as un-likely,particularly as the election was scheduled for Friday,May 8),I find from Sherman's statement to Kadrovach at thetime of their interview preceding Kadrovach's return to workthat the Company was aware of and resented Kadrovach's'Itmay well be that Muric and Sherman felt that Kadrovach,an ardentfisherman,would remain at his sport and not return for the May 8 electionif he were notified as early as May 4 of his layoff.As noted above,in recallingKelly the Company attempted to get him to "forget all about the Union"or refrain from voting.Also Moric testified that he wired Kadrovach on May4 to tell him of his layoff"so he might stay longer on the fishing trip." Thisspeculation as to the motive for wiring Kadrovach on May 4 is not, ofcourse, essential to my resolution of credibility which rests primarily onKadrovach's demeanor,secondarily on the failure of Smith to deny Ka-drovach's version, and finally upon my doubts as to Sherman's candor.support of the Union and that this played a significant rolein the decision to lay him off.9.David Kadrovach,Jr.:The younger Kadrovach was, laidoff May 5 and has not been recalled to work.Like manyothers, he wore a union insignia in the shop where Moric sawit.About a week before the layoff,Moric in a brief discussionwith the younger Kadrovach concerning the Union closed itby saying, "I can tell you this shop will never again see yourbody."Later that day the younger Kadrovach asked Moricplease not to try to ridicule him in front of people,at whichtime Moric denied having made the comment quoted above.Kadrovach,Jr., testified that on May 5 there was no morework for him on the Bridgeport milling machine he had beenoperating,and that work had been falling off for severalweeks.He had been laid off for 3 weeks the preceding Decem-ber, and also on one occasion prior thereto.No one has beenhired since his May 5 layoff to operate the Bridgeport ma-chine, which has largely been idle but has occasionally beenoperated for a few days at a time by one of the jig-boreoperators.There is some evidence that the younger Kadrovach coulddo other work, such as that of burr hand,which he founddistasteful and openly preferred not to do.On the wholeMoric apparently had a low opinion of the younger Ka-drovach,whose tardiness record was particularly bad, andkept him on largely because of Moric's high regard for theelder Kadrovach.It is quite possible that after Moric laid off the elder Ka-drovach on May 4,Moric visited what he regarded as the sinsof the father upon the son.The speculation does not rise tothe dignity of proof,and on the whole record the GeneralCounsel's case as to the younger Kadrovach falls for failureto sustain the burden of establishing a violation by the pre-ponderance of the evidence.E. Summary With Respect to the Unfair Labor PracticesAs found above,Moric during the month preceding theelection engaged in various acts of interrogation and threatswith respect to the employees'union activities, attributed thelayoff of an employee to his having signed a union card, andconveyed to employees the impression that their union activi-ties were under surveillance by stating that he(Moric) knewwho the union leaders were.Moreover,as found above, theCompany in this period laid off Taepke, Shake,Yuhas, andthe elder Kadrovach because of their union activity. Theseunlawful actions plainly warrant a finding under theGisselcase that the Company's refusal to bargain was likewise un-lawful,and that a bargaining order should issue as the Com-pany's conduct prevents the holding of a fair election.CONCLUSIONS OF LAW1.The Company by interrogating employees as to theirunion membership and activity and that of other employees,by threatening reprisals against employees for union activity,by stating that an employee's union activity had played a rolein the decision to lay him off, by conveying to employees theimpression that the Company was engaged in surveillance oftheir union activities, and by telling an employee that he mustabandon union activities if he was to be recalled from layoffengaged in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) and Section 2(6) and(7) of theAct.2.The Companyby laying off Dennis Taepke,HaroldShake,Michael Yuhas,and David Kadrovach,Sr., becauseof their union activity engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(3) and (1)and Section 2(6) and(7) of the Act. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The Company by refusing to bargain with the Unionengaged in an unfair labor practice affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section 2(6) and(7) of the Act.THE REMEDYI shall recommend an order directing that the Companycease and desist from its unfair labor practices,bargain withthe Union upon the latter's request,place Raymond Elzer-man on a preferential hiring list,and reimburse Taepke,Shake,Yuhas, and the elder Kadrovach for wages lost as aresult of their unlawful layoffs, using the formulas prescribedinCrossett Lumber Company,8 NLRB 440, andIsis Plumb-ing & Heating Co.,138 NLRB 716.I shall further recommend in the light of the bargainingorder referred to above that the election be set aside and thatthe representation proceeding be dismissed.Accordingly, upon the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER'A. Respondent, Moric Precision Machining Co., its offic-ers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogating any employee as to his union membershipor activity or that of other employees.(b) Threatening employees with reprisals for engaging inunion activity.(c)Telling employees that an employee's union activityplayed a role in determining adverse personnel action takenwith respect to him.(d) Conveying to employees the impression that Respond-ent is engaged in surveillance of their union activity.(e) Conditioning employment or recall from layoff on theabandonment of union activities.(f)Discriminating against any employee with respect to hishire or tenure or terms and conditions of employment be-cause he engaged in union activity.(g) Refusing to bargain upon request with the InternationalUnion, United Automobile, Aerospace and Agricultural Im-plement Workers of America (UAW), as the bargaining rep-resentative of all production and maintenance employees,including truckdrivers and shipping and receiving employees,employed by the Respondent at its Warren, Michigan, plant,but excluding office clerical employees, guards, and super-visors as defined in the Act.'In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes(h) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights under Sec-tion 7 of the Act.2.Take the following affirmative action necessary to effec-tuate the policies of the Act:(a)Upon request bargain collectively,as that term isdefined in Section 8(d) of the Act,with the above-namedlabor organization as the representative of Respondent's em-ployees in the above-described unit.(b)Make whole the following employees in the manner setforth in the portion of the Trial Examiner's Decision entitled"The Remedy" for losses they suffered as a result of theirlayoffs in the following periods:DennisTaepkeApril 28 through May 20,1970Harold ShakeApril 28 through May 11,1970Michael YuhasApril 15 through April 27andMay 5 through May8, 1970David Kadrovach, Sr.May 5 through May 18, 1970(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying,all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amountof backpaydue under the terms of thisRecommended Order.(d)Notify Raymond Elzerman in writing that he is on apreferential hiring list, and offer him employment if and whenRespondent needs to hire any employee to do lapping orhoning.(e) Post at its plant in Warren,Michigan, copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 7,after being duly signed by Respondent's representative, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.10B. The election in Case 7-RC-99 10 is herebyset aside andthat proceeding is herewith dismissed.'In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD."1°In the event that this Recommended Order is adopted by the Boardafter exceptions have been filed notify said Regional Director, in writing,within 20 days from the date of this Order, what steps Respondent has takento comply herewith.